DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/31/2020 has been entered.
Allowable Subject Matter
The following is an Examiner's statement of reasons for the indication of allowable subject matter:  
a.	Claims 1-8 are allowable.
b.	The following is an Examiner's Statement of Reasons for Allowance:  Claims 1-8 are allowable over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art which teaches the system for producing a color image, the system comprising: a display device having a plurality of pixels, each of which is arranged to display any one of a plurality of primary colors; and a computing device in communication with the display device, the computing device being configured to render color images on the display device by:
	combining the input data with error data to create modified input data;
	determining in a color space a simplex enclosing the modified input data, wherein the vertices of the simplex comprise a subset of the display primary colors that is smaller than the complete set of display primary colors, hereafter a simplex primary color,
	setting output data for a first pixel corresponding to one of the simplex primary colors; and calculating a difference between the modified input data for the first pixel and the output data for the first pixel, thereby generating new error data for the first pixel:
	combining input data for a second pixel with the new error data for the first pixel to create new modified input data for the second pixel;
	determining in the color space a new simplex enclosing the modified input data and the new modified input data for the second pixel, wherein the vertices of the new simplex comprise a subset of the display primary colors that is smaller than the complete set of display primary colors, hereafter a new simplex primary color; and
	setting output data for the second pixel corresponding to one of the new simplex primary colors.
Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	a. Shaked et al (US Patent No. 6,304,333) discloses an apparatus of performing dithering in a simplex in color space wherein a subset of a limited set of display colors is selected and render a solid color patch of the pixel color.  The selected subset of the limited set colors having N display colors that can render a solid color patch of the pixel color and the colors of the subset are corresponded to vertices of a simplex in the color space.  Shaked fails to teach the combination of an input data with error data to create modified input data and calculation of a difference between the modified input data and the output data for the first pixel thereby generating new error data.
	b. Dokken et al (US Publication No. 2009/0213144) discloses an apparatus for calculating raster data and creating at least one set of raster data using simplex in barycentric coordinates.  Dokken fails to teach the determination of a new simplex enclosing the modified input data for a second pixel and setting output data for the second pixel corresponding to one of the new simplex primary colors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-VINH THI NGUYEN whose telephone number is (571)272-7466. The examiner can normally be reached Monday-Friday 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANH-VINH THI NGUYEN/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        
ANH-VINH THI NGUYEN
Primary Patent Examiner
Art Unit 2676



November 6, 2021